Luke, J.
1. The jury were authorized to find that the presumption of negligence on the part of the railroad company, which arose on proof of the killing of the plaintiff’s mule by a train of the company, was not rebutted by the evidence introduced by the defendant.
2. When considered in connection with the i-emainder of the charge of the court and in connection with the pleadings and contentions of the parties, the excerpt complained of was not error.
3. The petition, as amended, was not subject to the demurrers urged and overruled. The court did not err in overruling the motion for a new trial. See Seaboard Air-Line Railway v. Moore, 20 Ga. App. 33 (92 S. E. 388), and cases cited.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.